Citation Nr: 0633451	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher evaluation for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from February 1960 to July 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision rendered by the 
Waco, Texas RO, which denied a higher evaluation for a 
duodenal ulcer.  

The veteran was afforded a Board travel hearing before the 
undersigned Veteran's Law Judge at the local RO in May 2005.  
Its transcript has been reviewed and is associated with the 
file.  Following the hearing, the Board remanded the issue of 
increased evaluation for duodenal ulcer for a VA examination 
and compliance with the duty to notify and assist pursuant to 
the Veterans Claims Assistance Act (VCAA).  Having completed 
the necessary development, the case has been returned to the 
Board for final adjudication.


FINDING OF FACT

The evidence fails to establish that the veteran suffers from 
moderate recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or continuous 
moderate symptoms.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for a duodenal ulcer is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code § 7305 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

By a September 1993 RO rating decision, the veteran was 
originally awarded service connection for a duodenal ulcer at 
a non-compensable rating effective from February 25, 1993 
(date of claim).  Then by a June 1995 rating decision, the RO 
increased the rating to 10 percent, effective from March 21, 
1995 (date of personal hearing in which the veteran reported 
worsening of symptoms, which was corroborated by medical 
evidence).  In November 2002, the veteran filed his current 
claim for an increased rating for his duodenal ulcer. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran, if the evidence is in approximate balance. 38 
U.S.C.A. § 5107; C.F.R. §§ 3.102, 4.3.

The veteran's disability is rated under 38 C.F.R. § 4.114, 
Diagnostic Code § 7305.  Under this code, a 10 percent 
evaluation is assigned for mild impairment with recurring 
symptoms once or twice yearly.  A 20 percent rating is 
assigned for moderate impairment with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration; or with continuous moderate manifestations.  38 
C.F.R. § 4.114, Diagnostic Code § 7305.

After reviewing the evidence of record, the Board concludes 
the veteran's disability does not approximate the criteria 
for an evaluation in excess of 10 percent under the 
applicable Diagnostic Code.

In this regard, during an October 2002 private examination, 
the veteran denied GI symptoms (nausea, vomiting, cramping, 
abdominal pain and weight loss).  Likewise, the most recent 
VA treatment records (dated since 2001) are silent with 
respect to findings of symptoms of a duodenal ulcer (during 
VA outpatient visits, the veteran routinely denied abdominal 
or GI problems).  

The veteran also has been examined for VA purposes.  During a 
February 2003 VA examination, the veteran reported heartburn, 
gas, indigestion, and occasional vomiting after eating.  He 
had no evidence of bleeding, however, and bowel habits were 
satisfactory.  Significantly, the veteran's gastrointestinal 
symptoms were considered due to the veteran's diabetes, 
rather than his historical duodenal ulcer, which it was 
specifically noted was not currently present.  At the most 
recent VA examination conducted in April 2006, the veteran 
reported symptoms similar to those reported in 2003, and 
denied vomiting and blood in the stools.  The examiner noted 
there was no epigastric tenderness, and in the diagnostic 
impression set out duodenal ulcer, diagnosed in 1963, which 
was presently stable on medications.  It was further noted 
that the veteran avoids fried food, as it exacerbates his 
symptoms, and that the veteran occasionally has nausea, 
bloating, and pain in the epigastrium when he eats these 
foods.  

Although the veteran has reported heartburn, gas and 
indigestion during VA examinations, the medical evidence in 
its totality more nearly approximates the criteria for the 
current 10 percent rating than for a rating in excess of 
that.  The evidence does not reflect the presence of severe 
symptoms two or three times a year lasting 10 days in 
duration, or continuous moderate manifestations.  Indeed, as 
detailed above, treatment records reflect that the veteran 
routinely denied GI symptoms during clinical visits, one 
report actually attributed most of the veteran's complaints 
to other disability, and there has been no findings of an 
active ulcer.  Under these circumstances, the Board concludes 
the preponderance of the evidence is against the claim for a 
higher evaluation for duodenal ulcer disease, and the appeal 
is denied.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their claims 
under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet.  App. 
112, 120-21 (2004) (Pelegrini II).  

In an October 2005 letter, VA essentially notified the 
veteran of all elements required by Pelegrini II.  With 
respect to timing of the notice, any defect was harmless 
error as the veteran has been provided with every opportunity 
to submit evidence (in April and May 2006 statements, he 
indicated that he had no further evidence to submit), and his 
claim was readjudicated in an April 2006 supplemental 
statement of the case.

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded.  
Notice regarding (a) and (b) was provided to the veteran in 
the April 2006 supplemental statement of the case.  Any 
defect with regard to timing of this notice is harmless error 
since the preponderance of the evidence is against the 
veteran's claim for a higher evaluation for a duodenal ulcer, 
such that these elements of a decision on a claim would not 
be implemented in any event.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtain a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA and private treatment records are 
associated with the file; and there are no indications that 
relevant records exist that have not been obtained.  VA 
examinations were conducted; their reports were reviewed and 
are associated with the file as well.  Thus, VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to a higher evaluation for a duodenal ulcer, 
currently evaluated as 10 percent disabling is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


